        Case 2:14-cr-00323-GAM Document 1226 Filed 01/28/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     :
                                             :
       v.                                    :       CRIMINAL ACTION NO. 14-323-3
                                             :
PARIS CHURCH                                 :


                                       MEMORANDUM


McHugh, J.                                                                   January 28, 2021



       Defendant Paris Church, having been convicted three times by federal juries, now moves

for the production of “grand jury hearing transcripts, ballot, or record for inspection; indictment

pertaining to the criminal charge; and criminal complaint.” ECF 1193. Mr. Church alleges that

without these documents, he cannot “ascertain whether or not his due process rights were upheld”

and that these documents’ absence on the docket “indicates injustice.” Id.

       Mr. Church’s direct appeal has been denied, and there are serious questions whether his

motion is timely or procedurally proper. I will nonetheless address it on the merits.

       Grand jury proceedings are entitled to a strong presumption of regulatory. In re Grand

Jury Proceedings, 632 F.2d 1033, 1041 (3d Cir. 1980). “As a matter of public policy, grand jury

proceedings generally must remain secret except where there is a compelling necessity.” Courts

may order disclosure of grand jury matters if a defendant “shows that a ground may exist to dismiss

the indictment because of a matter that occurred before the grand jury.” FED. R. CRIM. P.

6(e)(3)(E)(ii). The moving party must show “a particularized need for that information which

outweighs the public interest in secrecy.” United States v. McDowell, 888 F.2d 285, 289 (3d Cir.

1989) (citing United States v. Proctor & Gamble Co., 356 U.S. 677, 683 (1958)). The district



                                                 1
          Case 2:14-cr-00323-GAM Document 1226 Filed 01/28/21 Page 2 of 2




court “necessarily is infused with substantial discretion” in its analysis. Id. (citing Douglas Oil

Co. v. Petrol Stops Northwest, 441 U.S. 211, 223 (1979)).

          Mr. Church has not shown such a particularized need. Large parts of Mr. Church’s

argument focus on the alleged absence of an indictment in the docket. In fact, the Superseding

Indictment appears on the docket at ECF 19. Mr. Church’s other arguments are boilerplate; they

do not cite to any facts specific to his case: and do not rise to the level of a particularized need as

required by the Federal Rules of Criminal Procedure and of this Circuit. See McDowell, 888 F.2d

at 289.

          The motion will therefore be denied.

                                                                        s/ Gerald A. McHugh____
                                                                       United States District Judge




                                                  2
